Citation Nr: 1103346	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1968 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that he suffers from bilateral hearing loss 
and tinnitus as a result of acoustic trauma sustained in service.  
Specifically, he claims that, while stationed aboard ship in the 
Navy he was exposed to loud noises from machinery and tools.  He 
states that as a deck seaman he had to use choppers and grinders.  
He also reports that he was exposed to aircraft noise, gun fire 
and big gun noise.  He has testified that he was aboard a ship 
off the shores of Vietnam for 36 hours and that there were 
numerous battleships and destroyers firing their guns as well as 
aircraft flying above.  He also stated that he worked on a raised 
deck where helicopters landed.  He testified that he has had 
hearing loss and tinnitus since this inservice exposure.  The 
Board observes that no VA examination was conducted.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R.  § 3.159(c)(4).  

The Veteran's MOS is documented as Seaman.  Although service 
treatment records do not document complaints or diagnoses of 
hearing loss or tinnitus, a March 2008 private audiology report 
shows hearing loss bilaterally by VA standards, and indicates 
diagnoses of sensorineural bilateral hearing loss, and tinnitus.  
In addition, the Veteran's lay testimony can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
Veteran is clearly competent to state that he currently 
experiences hearing loss as well as tinnitus.

Thus, the Board determines that there is credible testimony 
regarding exposure to in-service acoustic trauma and evidence of 
a current disability.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The outstanding questions are 
whether the Veteran has hearing loss for VA purposes as per 38 
C.F.R. § 3.385 and whether the hearing loss, if it meets the 
requirements of 38 C.F.R. § 3.385, as well as tinnitus are 
related to his acoustic trauma in service.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should schedule the Veteran for 
a VA audiological examination in order to 
ascertain the existence and etiology of any 
bilateral hearing loss and tinnitus.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of the 
Veteran, the examiner should opine as to 
the following: 

a. Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's bilateral hearing loss is a 
result of his military service, to include 
in-service acoustic trauma?

b. Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's tinnitus is a result of his 
military service, to include in-service 
acoustic trauma?

A rationale for any opinion advanced must 
be provided.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide reasons for such conclusion.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Steal v. West, 11 Vet. App. 268 
(1998).

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated.  
The Veteran and his representative should 
then be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


